Citation Nr: 0213910	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
service connection for coronary artery disease (CAD).  

Previously, this case was before the Board in December 2000 
when it was remanded for additional development. 


FINDING OF FACT

The veteran does not have CAD that is attributable to 
military service, or CAD that has been caused or made worse 
by service-connected disability.


CONCLUSION OF LAW

The veteran does not have CAD that is the result of disease 
or injury incurred in or aggravated by active military 
service; his CAD has not been caused by or aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001) (CAD 
may be presumed to have been incurred in or aggravated by 
service if manifested to a compensable degree within a year 
of separation from service).  

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) specifically allow for a grant of 
service connection where the evidence shows that a chronic 
disability or disorder is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  Furthermore, notwithstanding the absence of a direct 
relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant shall "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 8 Vet. App. 439, 
448 (1995) (en banc).  

In this case, the veteran claims that CAD had its onset 
during service, or that it is attributable to his service-
connected valvular heart disease.  For the reasons that 
follow, the Board finds that service connection for CAD is 
not warranted. 

The veteran's service medical records show that, in 
February 1944, valvular heart disease, namely mitral 
stenosis, was diagnosed.

Post-service private treatment records, show that, in April 
1948, the veteran was seen for what was described as heart 
trouble.  In December 1997, it was noted that the veteran was 
seen with a two-month history of substernal chest discomfort 
with typical angina pectoris.  In February 1998, it was noted 
that the veteran had undergone coronary artery bypass graft 
for CAD.  In May 1998, CAD was assessed.

When examined by VA in February 1999, the impressions 
included rheumatic heart disease with rheumatic myocarditis 
and left ventricular dysfunction, rheumatic mitral valve 
disease, CAD, diabetes, and hypertension.  The examiner 
believed that the veteran had developed rheumatic fever in 
service and had mitral valve disease and a myopathic process 
secondary to rheumatic heart disease.  

Another VA examiner opined in August 1999 that there was no 
relationship between the previous diagnosis of valvular heart 
disease and the subsequent development of CAD and 
thrombophlebitis.  The examiner further opined that the 
veteran's diabetes mellitus and renal insufficiency both 
contributed to the development of coronary atherosclerosis.  
Thrombophlebitis was a postoperative complication.

In order to obtain clarifying evidence, especially on the 
question of whether service-connected disability had 
aggravated CAD, the Board remanded the case in December 2000 
for a VA examination.  Upon examination by VA in August 2001, 
the diagnoses were rheumatic heart disease and CAD.  The 
examiner opined that the veteran had a definite diagnosis of 
CAD as evidenced by a stress test and coronary angiogram in 
the late 1990s resulting in coronary artery bypass graft.  
The examiner further opined that there was no relationship 
between the veteran's presumed or past rheumatic heart 
disease and CAD.  The examiner opined that it was very likely 
that the veteran's diabetes mellitus and hyperlipidemia had 
played a role in the development of coronary disease, and 
neither was diagnosed while he was in service.  There was 
also no evidence of CAD during the veteran's service and the 
examiner did not think that any service-connected valvular 
disease created or worsened the veteran's CAD.

Although the veteran has been found to have CAD, the Board 
finds that the VA examination reports best explain the 
veteran's cardiac situation, namely that he has CAD which is 
not due to service, but which is very likely associated with 
diabetes mellitus, hyperlipidemia, or renal insufficiency.  
It was also made clear that the CAD had not been caused or 
made worse by service-connected disability.  Significantly, 
the record does not contain a contradictory opinion.

While the record contains evidence that the veteran has been 
treated for CAD, the evidence does not show that any such 
disability is due to or the result of service-connected 
disability, or is in any way made worse by service-connected 
disability.  The only link between service-connected 
disability and CAD is found in the veteran's own contentions 
that the claimed disability is a result of already service-
connected disability.  As noted above, it was clarified in 
the August 2001 VA examination report that it was very likely 
that the veteran's diabetes mellitus and hyperlipidemia had 
played a role in the development of coronary disease, and 
that it was very likely that CAD had not been caused or made 
worse by service-connected disability, namely valvular 
disease.  The record does not contain a statement to the 
contrary.  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of the evidence is against the veteran's 
claim of entitlement to service connection for CAD.  This is 
so because the only evidence of a relationship between CAD 
and service, or service-connected disability, specifically 
indicates that no relationship exists.  Moreover, there has 
been no showing of CAD within a year of the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the veteran's written statements 
regarding the etiology of CAD.  While the veteran is 
competent to provide information regarding the symptoms he 
currently experiences and has experienced since his 
separation from military service, there is no indication that 
he is competent to comment upon etiology or time of onset.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In this case, the RO 
contacted the veteran in January 2001 and requested him to 
provide evidence of any past or current treatment for the 
heart within 30 days, including submitting release forms for 
records from Drs. F, G, M, and J.A, if the veteran desired 
assistance in obtaining such treatment records.  The RO also 
contacted the veteran in March 2001 and requested him to 
provide evidence that would show that his disease began in 
service such as medical records or opinions and that VA would 
help him obtain records if he identified them.  The RO also 
informed the veteran that the evidence should be submitted 
within 60 days if possible but within one year to allow for 
payment of benefits in association with the claim.  The RO 
further notified the veteran that the RO was still waiting 
for information requested in the January 2001 letter.  
Pursuant to the Board's December 2000 remand, the veteran 
also submitted additional private records from Drs. J.A., G, 
and S.  The veteran was told that VA would obtain an 
examination and medical opinion.

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating action of August 1999; a statement of 
the case issued in September 1999; and supplemental 
statements of the case issued in October 1999 and May 2002, 
which informed him of the applicable law and regulations.  
Specifically, the RO notified the veteran of the development 
of his claim, the type of evidence needed to prove his claim, 
and of which evidence, if any, would be obtained by the 
veteran, and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  These documents 
also show that VA has provided the veteran with a recitation 
of the pertinent statutes and regulations, and discussion of 
the application of each to the evidence.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, however, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  The Board finds that VA has obtained all 
records from sources identified by the veteran, including his 
post-service VA and private treatment records.  Moreover, the 
veteran has been afforded VA examinations in February 1999, 
August 1999, and August 2001.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  After a review of 
the evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  


ORDER

Service connection for CAD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

